ICJ_001_CorfuChannel_GBR_ALB_1948-03-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DÉTROIT
DE CORFOU

ORDONNANCE DU 26 MARS 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

ORDER OF MARCH 26th, 1948
La présente ordonnance doit être citée comme suit :

Affaire du détroit de Corfou, Ordonnance du 26 mars 1948:
C. I. J. Recueil 1948, p. 53. »

This Order should be cited as follows:

“Corfu Channel case, Order of March 26th, 1948:
I.C. J, Reports 1948, p. 53.”

 

No de vente:
Sales number 7

 

 

 
1948.
Le 26 mars.
Rôle général
ni.

53

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1948

Ordonnance rendue le 26 mars 1948.

AFFAIRE DU DETROIT
DE CORFOU

La Cour internationale de Justice,
Aprés délibéré en Chambre du Conseil,

Vu les articles 40 et 48 du Statut de la Cour,

Rend Vordonnance suivante :

Considérant que, par requéte du 22 mai 1947, conformément a
l’article 40, paragraphe 1, du Statut, et à l’article 32, paragraphe 2,
du Règlement, le Gouvernement du Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord a introduit devant la Cour contre le
Gouvernement de la République populaire d’Albanie une instance
concernant l'incident survenu dans le détroit de Corfou le
22 octobre 1946, au cours duquel deux contre-torpilleurs britan-
niques heurtèrent des mines dont l’explosion causa des dommages
à ces navires ainsi que de lourdes pertes de vies humaines ;

Considérant qu’à la date du rer octobre 1947 le Gouvernement
du Royaume-Uni avait déposé un Mémoire contenant un exposé
et des conclusions ;

Considérant que, dans le délai prévu pour le dépôt du Contre-
Mémoire, l’agent du Gouvernement albanais, par un document daté
du xer décembre 1947 et enregistré au Greffe le 9 décembre 1947, a
présenté une exception préliminaire de non-recevabilité de la
requête ;

Considérant que, par Arrêt du 25 mars 1948, la Cour a rejeté
ladite exception préliminaire, décidé que la procédure sur le fond
serait poursuivie, et fixé comme suit les délais pour le dépôt des
pièces ultérieures :

4
54 AFFAIRE DU DÉTROIT DE CORFOU

a) pour le Contre-Mémoire du Gouvernement albanais, le mardi
15 juin 1948 ;

b) pour la Réplique du Gouvernement du Royaume-Uni, le
lundi 2 août 1948 ;

c) pour la Duplique du Gouvernement albanais, le lundi
20 septembre 1948 ;

Considérant qu'après le prononcé dudit arrêt, la Cour a reçu de
la part de l’agent du Gouvernement de l’Albanie et de l’agent du
Gouvernement du Royaume-Uni notification d’un compromis en
date du 25 mars 1948;

Considérant que le compromis en question est ainsi conçu :

« Le Gouvernement de la République populaire d’Albanie,
représenté par son agent M. Kahreman Yili, envoyé extraordinaire
et ministre plénipotentiaire d’Albanie à Paris;

et

le Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, représenté par M. W. E. Beckett, C. M. G.,
K.C., jurisconsuite au Foreign Office ;

Sont convenus par le présent compromis, établi à la suite de
la Résolution du Conseil de Sécurité du 9 avril 1947, de soumettre
à la Cour internationale de Justice, aux fins de jugement, les
questions suivantes :

1) L’Albanie est-elle responsable selon le droit international
des explosions qui ont eu lieu le 22 octobre 1946 dans les
eaux albanaises, et des dommages et pertes humaines qui en
seraient suivis, et y a-t-il le cas de réparations à donner ?

2) Le Royaume-Uni a-t-il violé, selon le droit international,
la souveraineté de la République populaire d’Albanie par les
actions de la marine de guerre britannique dans les eaux
albanaises le 22 octobre 1946 et les 12 et 13 novembre 1946
et y a-t-il lieu à donner satisfaction ?

Les Parties sont d'accord que le présent compromis sera soumis
à la Cour internationale de Justice immédiatement après que la
Cour rendra son arrêt, le 25 mars, relatif à l'exception préliminaire.

Les Parties demandent à la Cour, eu égard au présent com-
promis, de prendre, conformément au Statut et au Règlement
de la Cour, et après avoir consulté les agents des Parties, des
dispositions qu’elle jugera appropriées pour la procédure à suivre.

En foi de quoi, les agents sus-mentionnés, dûment autorisés
par leurs Gouvernements, ont signé le présent compromis.

Fait à La Haye, le 25 mars 1948, à midi, en français et en anglais,
les deux textes faisant également foi, en un seul exemplaire qui
sera déposé à la Cour internationale de Justice. »
55 AFFAIRE DU DÉTROIT DE CORFOU

Considérant que ledit compromis forme désormais la base sur
laquelle la Cour devra connaître de ladite affaire et énonce les
questions que les Parties sont convenues de soumettre à sa décision ;

Considérant qu'à la date du ize octobre 1947, dans le délai
prescrit par la Cour, le Gouvernement du Royaume-Uni avait
déposé un Mémoire contenant un exposé et des conclusions relatifs
à l'incident survenu le 22 octobre 1946 ;

Qu’en considération du dépôt de ladite pièce, les agents des
Parties, consultés par le Président, se sont déclarés d’accord devant
lui pour demander que soient maintenus l’ordre et les délais de
présentation des pièces ultérieures fixés par l’Arrêt du 25 mars

1948 ;
LA Cour

confirme comme suit les délais pour la présentation des pièces
ultérieures :

a) pour le Contre-Mémoire du Gouvernement albanais, le mardi
15 juin 1948 ;

b) pour la Réplique du Gouvernement du Royaume-Uni, le
jundi 2 août 1948 ;

c) pour la Duplique du Gouvernement albanais, le lundi
20 septembre 1948.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le vingt-six mars mil neuf cent quarante-huit,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouver-
nement de la République populaire d’Albanie et au Gouvernement
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord.

Le Président de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) E. HAMBRo.
